10
ll
12

13

16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:18-ev~00480-HDM-CBC Document 12 Filed 01/07/19 Page 1 of 4

GAYLE A. KERN, ESQ.
Nevada Bar No. 1620
KAREN M. AYARBE, ESQ.
Nevada Bar No. 3358
LEACH KERN GRUCHOW
ANDERSON SONG

5421 Kietzke Lane, Ste. 200
Reno, Nevada 8951 1

Tel: (775) 324-5930

Fax: (775) 324-6173

Email: kayarbe@|kg|awtirm.com

Attorneys for Sunrise Villas Condominium
Homeowners Association

UNITED STATES DISTRICT COURT
DISTRICT OF NEVA DA

U.S. BANK TRUST, N.A., AS TRUSTEE,
FOR LSF8 MASTER PARTICIPATION
TRUST, ~

Plaintiff,
v.

SUNRISE VILLAS CONDOMINIUM
HOMEOWNERS ASSOCIATION, a domestic
non-profit coop corporation without stock;
Does 1 through 10; and Roe Corporations l
through 10,

Defendants.
/

 

IT lS HEREBYST!PULA TED between Plaintiff, U.S. Bank Trust, N.A., as Trustee, for
LSF8 Master Participation Trust (“USB”), by and through its counsel, Wright, Finlay & Zak, LLP,
and Defendant, Sunrise Vil|as Condominium Homeowners Association (the “Association”), by
and through its counsel Leach Kem Gruchow Anderson Song, to extend the deadline for the

Association to answer or otherwise respond to USB’s Complaint up~to-and-including January 29,

2019.

Case No.: 3118-cv-00480-HDM-CBC

STIPULATION AND ORDER TO
EXTEND DEADLINE FOR SUNRISE
VILLAS CONDOMINIUM
HOMEOWNERS ASSOCIATION TO
RESPOND TO COMPLAINT

[Fourth Request]

 

20

21

22

23

24

25

26

27

28

 

 

 

Case 3:18-cv-OO480~HDN|-CBC Document 12 Filed 01/07/19 Page 2 of 4

USB filed its Complaint on or about October 8, 2018, and the Association was served on
or about October 16, 2018. USB and the Association (collectively referred to as the “Parties”)
have filed three previous Stipulations and Orders to Extend Deadline for Sunrise Vil|as
Condominium Homeowners Association to Respond to Complaint (“SAO”) on October 24, 2018
(see Doc# 6), on November 18, 2018 (see Doc# 8), and on December 10, 2018 (see Doc# 10).
The Court granted each of the above-referenced SAOs and entered the accompanying Orders on
October 25, 2018 (see Doc# 7), on November 27, 2018 (see Doc# 9), and on December 12, 2018
(see Doc# 11). Pursuant to the last Order Granting SAO (Doc# 11), the current deadline for the
Association to file its response to USB’s Complaint is January 7, 2019.

The Parties stipulate and agree to extend the deadline for the Association to answer or
otherwise respond to the Complaint through January 29, 2019. Settlement negotiations have been
continuing in good faith and offers have been made but due to the recent holiday season where
the parties and undersigned counsel were out of town, negotiations have been delayed more than
originally anticipated but have resumed and continue to proceed in good faith. The undersigned
are genuinely attempting to settle this matter without incurring further fees and costs to their
respective clients or burdening the judicial resources of this Court. Therefore, good cause exists
for a fourth extension to allow time for counsel to review, analyze, negotiate and confer, as
///

///
///
///
///

///

 

ll

12

13

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

 

Case 3:18-cv~00480~l-IDNl-CBC Document 12 Filed 01/07/19 Page 3 of 4

needed, with their respective clients to secure a settlement. This fourth request for an extension

of time with respect to this matter is not intended to cause delay or prejudice to any party.

DATED this 7'h day of January, 2019.

LEACH KERN GRUCHOW
ANDERSGN SONG

/s/ Karen M. Agarbel Esg.
KAREN M. AYARBE, ESQ.
Nevada Bar No. 3358

5421 Kietzke Lane, Ste. 200
Reno, NV 8951 l

Attorneys for Defendant

IT IS SO ORDERED.

DATED th§$wday of January 2019.

Respectfully Submitted By:

/s/ Karen M. Ayarbel Esg.
KAREN M. AYARBE, ESQ.

Nevada Bar No. 3358

5421 Kietzke Lane, Ste. 200

Reno, Nevada 8951 1

Tel: (775) 324-5930

Fax: (775) 324-6173

Email: kayarbe@lkg|awflrm.com

A ttorneys for Defendant, Sunrise Villas
Condominium Homeowners Association

DATED this 7‘h day of January, 2019.

WR[GHT, FINLAY& ZAK, LLP

/s/ Rock K. Jung, Esg.
ROCK K. JUNG, ESQ.

Nevada Bar No. 10906

7785 W. Sahara Ave., Suite 200
Las Vegas, NV 89117
Attorneys for Plaintiff

QRM

C%Msr

`U'ni/t'ed States Magis`t/rate Judge

 

 

Case 3:18-cv-00480-HDM-CBC Document 12 Filed 01/07/19 Page 4 of 4

CERTIFICATE OF SERVICE
Pursuant to the Fed. R. Civ. Proc. 5(b) and the United States District Court CM/ECF
Electronic Fi|ing Procedure IV(B), a true and correct copy of the foregoing STIPULA TIONAND
ORDER TO EXTEND DEADLINE FOR SUNRISE VlLIAS CONDOMINIUM
HOMEOWNERS ASSOCL4 T10N TO RESPOND T 0 COMPLAINT was transmitted

electronically through the Court’s e~fi|ing electronic system to the attomey(s) associated with this

19

20

21

22

23

24

25

26

27

28

 

 

CaSC.

ROCK K. JUNG

EDGAR C. SMITH

DATED this 7‘h day of January 2019.

rjung@wrightlegal.net
dhuckaby@wrightlegal.net
NVeflle@wrightlegal.net

esmith@wrightlegal.net
tsessions@wright|egal.net
NVefl le@wrightlegal.net

/s/ Christine A. Lamia
An Employee of Leach Kem
Gruchow Anderson Song

 

